LatimeR, Judge
(dissenting):
I dissent.
There are at least four fundamental legal misconceptions in the Court’s opinion, and, while they do not justify elaboration, they should be highlighted for future consideration. First and foremost is the holding  that the law officer should have sua sponte withdrawn the plea of guilty. Apparently I take a tighter view of pleas of guilty than do my associates, but in my opinion they have a solemnity, dignity, and degree of finality which ought to prevent their being discarded on the slightest pretense or provocation. Most courts require a showing that the plea was inadvertent and at least some assertion that the accused has a defense to the crime he admits before action is taken. An accused has no right to withdraw a plea of guilty, Richardson v. United States, 217 F2d 696, 699 (CA 8th Cir 1954), and “there is no reason for the adoption of a soft and complacent attitude toward permitting the withdrawal of such pleas.” Friedman v. United States, 200 F2d 690, 696 (CA 8th Cir 1952). In the military, as in the civilian sphere, every self-serving statement made by the accused in extenuation, presented in a light most favorable to him, should not require a law officer at his peril to gamble on the finality of the plea. Here the accused was represented by counsel, and he is presumed to know the nature of the charge to which the plea is entered. In line with tactics quite often employed in this type of case, a plea of guilty to absence without leave was entered. The morning report was competent evidence to support that plea. The maximum sentence of confinement which could be imposed for that offense was six months. As a practical matter, defense counsel undoubtedly knew he could not hope to avoid a conviction for desertion unless he put the accused on the stand, and knew that if the accused testified he could not avoid judicially admitting the absence without leave. If, as my associates contend, the law officer must withdraw the plea, he prejudices the accused by placing him in the unfortunate situation of being guilty of two offenses of absence without leave. While the record is not sufficiently clear to indicate the exact date the accused is supposed to have terminated the first absence, it is possible that each period could be in excess of three months. By that method of operation, the law officer could have placed the accused in the uncomfortable situation of serving twice as long as he would under his plea of guilty. But more than that, what happens now? In the event of *549a rehearing, does the Government charge two consecutive absences without leave? And, is the accused bound by our unwarranted assumption that he intended to return to military control and thereafter committed a second offense? If so, the man loses by this appeal. I can well understand why no one raised this unique question. But what I cannot understand is why this Court, without solicitation, seizes upon such an idea to support its conclusion.
Second, we have previously ruled on return to military control, and I find difficulty in reconciling  those cases with the principles herein announced. The accused does not contend that he was in uniform and prepared to again resume his obligations to the service. He was not prepared to turn himself in at a military installation and he did not testify he had any intent, at that time, to return to a duty status. At best he merely dropped in at a recruiting station as it was closing up and informed some sergeant that he was absent without leave. He did not ask to be taken into custody or sent to a nearby installation, as he was contemplating his future activities. He wanted information as to the means and method of travelling a considerable distance to his home station. Of course, the sergeant could have invited him home for the night, but I believe the accused intended and did return to his own home. Furthermore, if I correctly interpret our decisions, I do not believe a recruiting sergeant must arrest a person on that person’s uncorroborated admission; and if the rationale of the Court is sound, any admission of absence without leave by a person in uniform or out, to a staff sergeant, whether it be on the street corner, in a downtown office, or at a social gathering, is a return to military service. It is one thing to have the power to arrest, it is quite another to exercise it. To effect a return to military control in this case, I believe it must necessarily appear that the recruiting sergeant intended to, and did, establish some sort of control over the accused’s future movements. I find no such showing in this case.
Third, although the opinion contains only an offhand reference to the insufficiency of the evidence to  support a finding of apprehension, it should be noted that the accused himself admitted that the military police had come to his home and picked him up. This judicial admission is sufficient to support the finding and is also sufficient to raise the issue of apprehension as a basis for an instruction. The instruction given by the law officer was adequate. He defined apprehension as follows:
“The term ‘apprehended’ as used in the Specification imports that the accused was taken into custody by proper authorities without voluntarily surrendering himself in good faith to the custody of such authorities for the purpose of being returned to military control.”
The court-martial was confronted with and instructed on all of the issues reasonably raised in this case, and I am, therefore, of the opinion that no prejudicial error occurred in that area.
Lastly, the majority opinion states:
“We cannot avoid adding that in the present case there can be little incentive to resolve doubts in favor of the Government in view of the doubtful quality of the preparation of the case by its counsel.”
It appears to me that all doubts were removed by the findings of the court-martial, and they are amply supported by the record. But more than that, the only issue was intent and trial counsel primarily relied on prolonged absence. This Court has reviewed numerous records containing charges of desertion in which the preparation and presentation was not unlike that in this case. Documentary proof of the offense was submitted and, as in many instances, constituted the only evidence in the Government’s case. We have, on numerous occasions, approved cases containing only that evidence. Here we have a judicial admission of the absence and the apprehension. I, therefore, see no reason to make an exception in this case.